department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr - ’ ’ a ‘ é ra ra u i l xxxxxxxxxxxxxxxxxxxxx xxxxxxxkxxxxaxxxkxaxkxkk xxxxxxxxxxxxxxxxxxxxx legend taxpayera xxxxxxxxxxxxxxxxxxx ira x amountd bank b dear xxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx this is in response to your letter dated xxxxxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxxx xxxxxxxxxx xxxxxxxxxx xxxxxxxxx xxxxxxxxxx and xxxxxxxxxxx submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of your request taxpayer a represents that on xxxxxxxxxxxxxxxxxxxx he received a distribution from ira x totaling amount d intending to roll it over to another individual_retirement_account which would yield him a higher rate of return as he was losing money from his current investment in ira x taxpayer a asserts that his failure to accomplish a rollover of amount d from ira x within the 60-day period prescribed by sec_408of the code was due to his wife’s serious medical_condition hospitalization the catastrophic events that afflicted his wife and the need for constant medical attention and numerous doctor visits during the 60-day rollover period which together impaired his ability to accomplish a timely rollover taxpayer a further asserts that during the 60-day period he was a full time caregiver to his wife and that his attentions were all devoted to his wife and trying to help her and manage her medical_condition and keep her alive taxpayer a states that he was the person solely responsible for the daily household activities required for his wife’s care house cleaning meals laundry dressing assistance wheelchair assistance bathing assistance and assisting with giving medication as she could do very little for herself and her mental capacity was going downhill rapidly taxpayer’s wife subsequently died on xxxxx taxpayer a states that he withdrew amount d from ira x on xxxxxxxxxx and on xxxxxxxxxxx deposited amount d in his savings account with bank b taxpayer a further states that he was unable to complete the rollover during the 60-day period because he was caring for his wife whose condition was deteriorating amount d remains intact in his savings account with bank b and has not been used for any other purpose based upon the facts and representations taxpayer a requests ruling that the internal_revenue_service the service waive the day rollover requirement with respect to amount d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property i is paid into an ira for the benefit of such individual not later than the _ day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by his involvement with his wife’s medical_condition hospitalization need for constant medical attention and numerous treatments by doctors during the 60-day rollover period therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions regarding this letter please contact xxxxxxxxxxxxxxxx se t ep ra t at xxxxxxxxxxxxxxxxx sincerely yours on b wir -- laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice
